Exhibit 10.18
(HORNE INTERNATIONAL LOGO) [w71395w7139501.gif]
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), effective as of the 1st day
of October, 2008, by and between Horne International, Inc., a Delaware
corporation (the “Company”), and John Krobath (the “Executive”).
     Whereas, the Company and the Executive have determined that it is in their
respective best interests to enter into this written Employment Agreement and it
is the intention of the parties to perform pursuant to this Employment Agreement
and to further repudiate and void all previous Employment Agreements, written
and oral, which may have been entered into by the parties;
     Now Therefore, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
     1. Recital. The foregoing recital is made a part of this Agreement.
     2. No Prior Obligations. The Executive represents and warrants to the
Company that the Executive is free to accept employment hereunder and that the
Executive has no prior or other obligations or commitments of any kind to anyone
that would in any way hinder or interfere with the Executive’s acceptance of, or
the full uninhibited and faithful performance of, the Executive’s employment
hereunder or the best exercise of the Executive’s efforts as an employee of the
Company.
     3. Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment with the Company, upon the terms and conditions herein
set forth. During the term of this Agreement, the Executive shall perform such
duties as are required by the Company and this Agreement and shall devote his
entire business time (except vacations and any other permitted leave time),
effort, attention and ability, with undivided loyalty, to the performance of
such duties.
     4. Term. The term of this Agreement shall be one (1) year beginning on the
effective date stated herein. This Agreement shall automatically renew for
successive one (1) year terms(s) unless otherwise terminated by either party, in
writing, not later than thirty (30) days prior to the expiration of the initial
term or any renewal term thereafter.
     5. Duties. During the term of this Agreement, the Executive shall as the
Chief Financial Officer of Horne International, Inc.
          (a) As Chief Financial Officer for Horne International, Inc. the
Executive’s duties shall involve work associated with managing and supervising
corporate accounting and budgeting functions including cash flow, audits and
certifying expenditures. Executive shall coordinate and cooperate with internal
and external auditors and shall cooperate in the preparation of required
Securities and Exchange Commission (SEC) and other regulatory agency reports and
filings. Further, Executive shall manage and supervise the accounting and
finance staff.
          (b) The Executive shall adhere to all of the rules and regulations of
the Company which are presently in force or which may be established hereafter
by the Company with respect to the conduct of those employees under the
direction and supervision of the Executive. The Executive shall also follow the
directions of the Chief Executive Officer, Darryl Horne, with respect to his
duties.

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

 



--------------------------------------------------------------------------------



 



(HORNE INTERNATIONAL LOGO) [w71395w7139501.gif]
     6. AT WILL EMPLOYMENT. The employment relationship set forth herein shall
be an “at will” employment relationship and not employment for a defined term.
Thus, either Employer or Executive can terminate the employment relationship at
any time.
     7. Compensation.
          (a) Except as otherwise provided in this Agreement, the Company shall
pay the Executive, and the Executive shall accept during the term of this
Agreement, for all services to be rendered by the Executive, an annual base
salary of One Hundred Fifty Eight Thousand Six Hundred Twenty Five Dollars
($158,625) (the “Salary”) payable at least monthly or on a more frequent basis
as the Company shall determine. The Company shall review Executive’s base salary
on an annual basis and any change in Executive’s annual salary shall be
discretionary with the Company and shall be based upon Executive’s individual
performance by meeting or not meeting goals and objectives.
          (b) Any amounts paid to the Executive hereunder shall be less such
sums as may be required to be deducted or withheld under the provisions of any
federal, state or local law.
          (c) The Executive is intended to be compensated as an employee of the
Company and as such is to receive a W-2 wage for and the status of an employee
and the Company shall deduct federal and state withholding and social security
taxes as required.
          (d) The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred by Executive performing
services hereunder, provided that the Executive properly accounts for such
expenses in accordance with the Company’s policies.
     8. CASH BONUS: In addition to the Salary, the Company may pay to the
Executive a bonus (the “Cash Bonus”) in an amount which, for any twelve
(12) month period, may be up to but not greater than fifty percent (50%) of the
Executive’s base annual salary as stated herein, provided that the Executive is
an employee in good standing of the Company on the date the cash bonus is paid
as determined by the Company, in its sole and absolute discretion, and based
upon the Executive’s individual performance by meeting goals and objectives.
Executive’s goals and objectives shall be defined and agreed upon by the parties
not later than thirty (30) days from the effective date of this Agreement. The
Company shall during the initial six months of this Agreement conduct a review
of Executive’s individual performance on a date not later than three (3) months
from the effective date of this Agreement and again at six months from the
effective date and shall make payment of any Cash Bonus earned by the Executive
not later than thirty (30) days from the date of each of the performance review.
The Company shall thereafter include the Executive in the Company’s annual Cash
Bonus cycle.
     9. ADDITIONAL COMPENSATION UPON SEVERANCE: In addition to, and not in lieu
of, the Salary and Benefits reserved herein by the Executive, the Company shall
pay to the Executive or his estate in the event of a termination of the
Executive’s employment for any reason, other than for just cause, within ninety
(90) days next after the involuntary termination without just cause of his
employment by the Company, a severance payment equal to twenty five percent
(25%) of the Executive’s annual salary. In the event Executive is involuntarily
terminated for just cause then he shall not be entitled to any severance
payment. For purposes of this Agreement, “just cause” shall be defined as any of
the following:
     a) acts of fraud, embezzlement or misappropriation with respect to the
business;
     b) conviction of a felony or a crime involving moral turpitude;

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 2    

 



--------------------------------------------------------------------------------



 



(HOME INTERNATIONAL LOGO) [w71395w7139501.gif]
     c) violation of any non-disclosure or non-compete covenants;
     d) material breach of the employment agreement;
     e) violation of the Company’s “Drug Free Workplace Policy” or any use of
drugs or alcohol which substantially interferes with performance of duties.
     10. ADDITIONAL COMPENSATION UPON A CHANGE IN CONTROL In the event there is
a change of control of the Company and within six (6) months of the Change of
Control Date your employment with the Company or its successor is terminated for
a reason other- than for an act of fraud, embezzlement or misappropriation, a
conviction of a felony or crime of moral turpitude, violations of any
non-disclosure or non-compete covenant, or violation of the Company “Drug Free
Workplace Policy” the Company or its successor shall pay to the Executive or his
estate a severance payment equal to fifty percent (50%) of the Executive’s
annual salary.
     a. The term “Change in Control” as used in this Agreement means a change of
control of a nature that would be required to be reported pursuant to
Regulation 14A under the Securities Exchange Act of 1934, as amended, whether or
not the Company is then subject to the reporting requirement; provided that,
whether or not any of the following events would constitute a change of control
of such a nature, a “Change in Control” shall be deemed to occur for purposes of
this Agreement if and when any of the following events occur:
     1) any “person” (as such term is used in 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) other than -
          a) the Company
          b) a Subsidiary
          c) a trustee or other fiduciary holding securities
          d) an underwriter engaged in a distribution of Company stock to the
public with the Company’s written consent,
     becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities that represents more than
fifty percent (50%) of the combined voting power of the then outstanding Voting
Securities.
     2) the stockholders of the Company approve a, merger, consolidation,
recapitalization or reorganization of the Company or a Subsidiary, reverse split
of any class of Voting Securities, or the consummation of any such transaction
if stockholder approval is not obtained.
     3) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the company’s assets other than any such transaction
which would result in a related party owning or acquiring more than fifty
percent (50%) of the assets owned by the Company immediately prior to the
transaction. A “related Party” shall mean a subsidiary, an employee or group of
employees of the Company or any subsidiary, a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary, or a
corporation or other form of business entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of voting securities.

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 3    

 



--------------------------------------------------------------------------------



 



(HOME INTERNATIONAL LOGO) [w71395w7139501.gif]
     4) the current Board members as of October 1, 2008 constitute less than
fifty percent (50%) of the Board at any future date.
     11. Vacation; Benefits.
          (a) Executive shall be entitled to and shall receive four (4) weeks
vacation per year, during which time the Salary provided for herein shall be
paid, provided that not more than one week of vacation may be taken at any time
without the prior written consent of the Company.
          (b) Executive shall be entitled to and shall receive such other
benefits that generally are made available to other employees of the Company to
the same extent and on the same conditions as such benefits generally are made
available to such other employees.
     12. Confidential Information and Company Property. For purposes of this
Agreement “Confidential Information” shall include:
          (a) any patents, trade-secrets, computer programs, computer software
code, know-how, data, knowledge, ideas, concepts, models, designs, innovations,
improvements, inventions, packages, prototypes, creations, sketches, techniques,
processes, specifications, schematics, and technology; and
          (b) all documentation or other information relating to (i) the
business, operations, financial or internal structure of the Company or its
affiliates, (ii) the customers, clients and accounts of the Company, Company
personnel, sales and statistical data, (iii) past, present or future research or
other studies performed by or on behalf of the Company with respect to the
business or operations of the Company and/or the Company’s products, such as
marketing plans, analyses, forecasts, systems, flow charts, programs, audit
procedures, or any other matters concerning any work performed by the Company
for its customers or performed in an effort to solicit or obtain customers,
(iv) work performed by the Executive for any customer or client, and/or (v) any
method and/or procedure (such as records, systems, computer programs,
correspondence or other documents), relating or pertaining to products or
projects developed by the Company or contemplated by the Company to be developed
for its present or its actively solicited customers; and
          (c) any other information obtained, learned or created by the
Executive during the course of or in connection with Executive’s employment by
the Company.
     13. Agreement not to Use or Disclose. The Executive shall not, whether
during the term of Executive’s, employment under this Agreement or at any time
after Executive shall leave the employ of the Company for any reason whatsoever,
use, reproduce, copy or disclose, directly or indirectly, any Confidential
Information to any other person, firm, partnership, corporation or any other
entity, except where required in the discharge of the Executive’s duties under
this Agreement, or where required by applicable law. Further, upon leaving the
employ of the Company for any reason whatsoever, the Executive shall surrender
and deliver to the Company all documentation, correspondence, manuals, computer
programs, reports, tapes, photographs, listings and any other data, of any type
whatsoever, and any copies thereof, emanating from the Company or from any of
its agents, servants, employees, suppliers, and existing or potential customers,
that shall have come into the Executive’s possession, by any means whatsoever,
during the course of Executive’s employment. The restrictions and covenants
contained in this paragraph shall not be construed or interpreted as to prohibit
or forbid the Executive from utilizing the general knowledge, education or
experience gained by the Executive during the course of her employment in any
future endeavors, and shall be strictly construed as to only include Company,
client or customer specific information.

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 4    

 



--------------------------------------------------------------------------------



 



(HORNE INTERNATIONAL LOGO) [w71395w7139501.gif]
     14. Ownership of Work Product. Any Confidential Information, design,
program, product, invention, package, prototype, model, innovation, data,
improvement, new technique, process, computer software program, or product,
made, collected, developed, discovered, learned or used, by the Executive in
connection with the performance of projects assigned to Executive during the
course of Executive’s employment, whether during or after normal business hours,
shall be deemed to have been made or developed by the Executive solely for the
benefit of the Company and shall be the sole and exclusive property of the
Company. In order further to effectuate the terms of this Agreement, the
Executive agrees to assign to the Company all of Executive’s rights to
copyrights, patents, and all other proprietary interests which Executive might
have in any such Confidential Information, design, program, product, invention,
package, prototype, model, innovation, data, improvement, new technique,
process, computer software program, or product, which Executive develops during
the course of Executive’s employment by the Company and take whatever action
necessary, including assistance in filing for patent protection, to protect the
Company’s rights to any such Confidential Information, design, program, product,
invention, package, prototype, model, innovation, data, improvement, new
technique, process, computer software program, or product. The Executive will
not, during the course of Executive’s employment, use or disclose to any other
person any such Confidential Information, design, program, product, invention,
package, prototype, model, innovation, data, improvement, new technique,
process, computer software program, or product, except as expressly authorized
in writing by the Company.
     15. Covenant not to Compete or Interfere.
          (a) Executive recognizes a just purpose in the Company’s protection of
its investment in the contacts, experience, and opportunities afforded to the
Executive by his employment with the Company, and the need of the Company to
avoid, for limited times and within a limited area, competition from persons
given training, contacts, and experience by, or through employment with, the
Company. In recognition of such need, Executive agrees that during the term of
his employment with the Company, and for a period of six (6) months after any
termination of this Agreement, Executive will not directly or indirectly, on his
own behalf or as a partner, officer, director, Executive, stockholder or
consultant of any other person, firm or corporation compete with the Company by
working as an employee, consultant, partner, officer, director of any
organization which does provide program engineering, acquisition/procurement
services, environmental, safety and health services, business process
engineering, systems integration and knowledge management services which
directly competes in any way whatsoever with Horne International and which is
located, either headquartered or has a satellite office, in the Washington D.C.
metropolitan area, which shall be defined as within a one hundred (100) mile
radius of Washington, D.C. Executive also agrees that he will not directly or
indirectly, on his own behalf or as a partner, officer, director, Executive,
five percent (5%) or greater stockholder or consultant of any other person, firm
or corporation compete with the Company by working as an employee, consultant,
partner, officer or director of any organization which does provide full life
cycle management or any individual part thereof for the design, development,
fabrication and integration of aircraft or munitions support equipment which
directly competes with Spectrum Sciences and Software, Inc. and which is
located, either headquartered or has a satellite office within a one hundred
(100) mile radius of 97 Hill Avenue, Fort Walton Beach, FL. Executive further
agrees that during the term of his employment and for a period of six (6) months
thereafter, Executive will not, directly or indirectly, on his own behalf or as
a partner, officer, director, Executive, majority stockholder or consultant of
any other person, firm or corporation solicit, accept or deal with in
competition with the Company the business of any person or entity which either
at present or during the six (6) months prior to the termination of Executive’s
employment was a customer or client of the Company and with whom the Executive
had any contact with or dealings with on behalf of the Company.

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 5    

 



--------------------------------------------------------------------------------



 



(HOME INTERNATIONAL LOGO) [w71395w7139501.gif]
          (b) It is intended and agreed that, in the event any portion of the
non-competition or non-interference provisions of this Section 15 is judicially
held to be invalid or unenforceable, for whatever reason, such invalid portion
shall be treated as severed here from and this Section 15 shall be considered
revised and limited in such manner and to such extent as may be necessary to
make the remaining portion valid and enforceable.
     16. Remedies for Breach.
          (a) The Executive acknowledges and agrees that any monetary remedy,
which the Company may have, for any breach or threatened breach by the Executive
of any of the provisions of this Agreement will be inadequate. Therefore, in the
event of the breach or threatened breach of any provision of this Agreement by
the Executive, the Company shall be entitled to specific performance of the
provisions hereof, and or an ex parte, interlocutory and permanent injunction to
enjoin and restrain such breach or threatened breach. Such remedies shall be in
addition to all other remedies available at law or in equity, including the
Company’s right to recover from the Executive any and all damages that may be
sustained as a result of the Executive’s breach or threatened breach of this
Agreement.
          (b) If it shall be judicially determined that Executive has violated
any of Executive’s obligations under Section 15, then the period applicable to
the obligation which has been violated shall automatically be extended by a
period of time equal in length to the period during which said violation(s)
occurred.
          (c) Any and all attorneys’ fees and other expenses incurred by either
party to this Agreement in any action to enforce this Agreement shall be paid by
the non-prevailing party in such action.
     17. Governing Law, Waivers, Consent to Jurisdiction.This agreement will be
governed by, construed and enforced in accordance with the laws of Virginia. The
Executive irrevocably (a) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or such other documents which may
be delivered in connection with this Agreement may be brought in a court of
record in the State of Virginia or in the Courts of the United States of America
located in such State, (b) consents to the jurisdiction of each such court in
any such suit, action or proceeding, agrees that a final and non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. THE EXECUTIVE AND THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY.
     18. Entire Agreement, Survival. This Agreement contains the entire
understanding between the parties hereto and supersedes all other oral and
written agreements or understandings between them with respect to the subject
matter herein. No modification or addition hereto or waiver or cancellation of
any provision shall be valid except by a writing signed by the party to be
charged therewith. The provisions of Sections 12 through 15 shall survive and
continue in full force and effect upon the expiration or termination of this
Agreement for any reason.
     19. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective heirs, successors, assigns
and personal representatives. As used herein, the successors of the company
shall include, but not be limited to, any successor by a way of merger,
consolidation, sale of all or substantially all of its assets, or similar
reorganization. In no event may the Executive assign any rights or duties under
this Agreement.

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 6    

 



--------------------------------------------------------------------------------



 



(HOME INTERNATIONAL LOGO) [w71395w7139501.gif]
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     In Witness Whereof, the parties duly executed this Agreement as of the day
and year first above written.

               
WITNESS or ATTEST:
      HORNE INTERNATIONAL, INC.    
 
           
/s/
      /s/ Darryl K. Horne    
 
           
Name:
      Name: Darryl K. Horne    
 
      Title: Chief Executive Officer    
 
           
 
      EXECUTIVE    
 
           
/s/ Robert Werthmann
      /s/ John Krobath    
 
           
Printed Name:
      Name: John Krobath    

     
 
   
(UNIQUELY ENGINEERED LOGO) [w71395w7139502.gif]
       
 
   

          Confidential   Page 7    

 